United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued September 13, 2018         Decided December 18, 2018

                       No. 17-5225

       ELECTRONIC PRIVACY INFORMATION CENTER,
                     APPELLANT

                             v.

               INTERNAL REVENUE SERVICE,
                       APPELLEE


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:17-cv-00670)


    John Davisson argued the cause for the appellant. Marc
Rotenberg and Alan Butler were with him on brief.

     Michael Murray, Attorney, United States Department of
Justice, argued the cause for the appellee. Gilbert S.
Rothenberg, Thomas J. Clark, and Geoffrey J. Klimas,
Attorneys, were on brief. Richard Caldarone, Attorney,
entered an appearance.

   Before: HENDERSON and MILLETT, Circuit Judges, and
EDWARDS, Senior Circuit Judge.

    Opinion for the Court filed by Circuit Judge HENDERSON.
                               2
     KAREN LECRAFT HENDERSON, Circuit Judge: The Internal
Revenue Service (IRS) collects more than money. It acquires
and maintains a reservoir of sensitive information about
taxpayers. And time was, the President could—for any reason
or no reason at all—order the IRS to make that sensitive
information public. The arrangement worked out fine for
decades. Then the Nixon administration compiled a list of
political enemies and ordered the IRS to harass them. The
resulting scandal prompted the Congress to enact sweeping
legislation to protect taxpayer privacy. The Internal Revenue
Code (IRC) now mandates that tax “[r]eturns and return
information shall be confidential” unless they fall within one
of the statute’s narrowly drawn exceptions. I.R.C. § 6103(a).

     At first blush, the IRC stands in tension with the Freedom
of Information Act (FOIA), which vests the public with a broad
right to access government records. 5 U.S.C. § 552(a)(3)(A).
One statute demands openness; the other privacy. But as we
explain infra, the statutes work well together. Not all records
are subject to FOIA requests. An agency need not disclose
records “specifically exempted from disclosure by statute.”
Id. § 552(b)(3). Because the IRC is such a statute, records that
fall within its confidentiality mandate are exempt from FOIA.

     This case presents the question whether a member of the
public—here, a nonprofit organization—can use a FOIA
request to obtain an unrelated individual’s tax records without
his consent. With certain limited exceptions—all inapplicable
here—the answer is no. No one can demand to inspect
another’s tax records.       And the IRC’s confidentiality
protections extend to the ordinary taxpayer and the President
alike. Accordingly, we affirm the dismissal of the Electronic
Privacy Information Center (EPIC)’s lawsuit seeking President
Donald J. Trump’s income tax records.
                                  3
                        I. BACKGROUND

     EPIC is a nonprofit organization dedicated to focusing
“public attention on emerging privacy and civil liberties
issues.” A few months after the 2016 election, EPIC sent the
IRS a FOIA request seeking President “Donald J. Trump’s
individual income tax returns for tax years 2010 forward, and
any other indications of financial relations with the Russian
government or Russian businesses.” The IRS declined to
comply with the request for two reasons. First, the requested
“documents, to the extent that any exist, [] consist of, or contain
the tax returns or return information of a third party,” which
“may not be disclosed unless specifically authorized by law.”
Second, the IRS’s rules require that a request for a third party’s
tax     returns   include     his    consent.            See    26
C.F.R. § 601.702(c)(5)(iii)(C); see also I.R.C. § 6103(c). In
fact, the IRS does not process a FOIA request that violates its
rules. Id. § 601.702(c)(4). Because EPIC failed to obtain
President Trump’s consent, the IRS did not process the request.

     EPIC then sent the IRS a second letter appealing the initial
denial and renewing its request for President Trump’s above-
described tax information. The renewed request invoked 26
U.S.C. § 6103(k)(3), 1 which establishes an exception to the
general rule that tax returns and return information are
confidential.    Under section 6103(k)(3), the IRS may
“disclose” return information to correct a misstatement of fact,
if doing so is necessary to serve a tax administration purpose.

     1
        Section 6103(k)(3) provides: “The Secretary may, but only
following approval by the Joint Committee on Taxation, disclose
such return information or any other information with respect to any
specific taxpayer to the extent necessary for tax administration
purposes to correct a misstatement of fact published or disclosed with
respect to such taxpayer’s return or any transaction of the taxpayer
with the Internal Revenue Service.”
                               4
See I.R.C. § 6103(k)(3). Before releasing records under
section 6103(k)(3), however, the IRS is statutorily required to
obtain approval from the Joint Committee on Taxation—
composed of members of the Senate Finance Committee and
the House Ways and Means Committee. See id. § 8002(a).
EPIC asserted that President Trump made misstatements of fact
about his tax information and about his audit history. In
EPIC’s view, releasing the President’s tax returns would
promote public confidence in the IRS.

     Again, the IRS declined to process the request, explaining
that section 6103 prohibits the release of the requested records
“unless disclosure is authorized by Title 26.” The second IRS
letter stated that section 6103(k)(3) “does not afford any rights
to requesters under the FOIA to the disclosure of tax returns or
return information of third parties.” The letter concluded by
telling EPIC “any future requests regarding this subject matter
will not be processed.”

     EPIC soon sued the IRS. Its complaint advanced three
claims under FOIA, 5 U.S.C. § 552, and two under the
Administrative Procedure Act (APA), 5 U.S.C. § 706. The
FOIA claims fault the IRS for failing to meet statutory
deadlines for processing record requests (count one), failing to
segregate nonexempt information (count two) and wrongfully
withholding the President’s tax returns and information (count
three). The APA claims assert that the IRS wrongfully
withheld the President’s tax returns (count four) and failed to
seek the Joint Committee’s approval (count five). The IRS
moved to dismiss the complaint and the district court granted
the motion. It dismissed the FOIA claims for failure to
exhaust administrative remedies and the APA claims for failure
to state a claim upon which relief can be granted.
                              5
                        II. ANALYSIS

     We review the district court’s dismissal de novo and may
affirm its judgment on any basis supported by the record.
Citizens for Responsibility & Ethics in Washington v. Office of
Admin., 566 F.3d 219, 221 (D.C. Cir. 2009); Parsi v.
Daioleslam, 778 F.3d 116, 126 (D.C. Cir. 2015).

                     A. FOIA CLAIMS

     FOIA requires federal agencies to make “records promptly
available” when a requester files a “request for records which
(i) reasonably describes such records and (ii) is made in
accordance with published rules.” 5 U.S.C. § 552(a)(3)(A).
But an agency need not produce records that “fall within one
of nine exemptions.” Milner v. Dep’t of Navy, 562 U.S. 562,
565 (2011). A FOIA request often seeks a mixture of exempt
and non-exempt records. For such a request, an agency must
segregate the non-exempt information from the exempt
information, disclosing the former but not the latter. 5
U.S.C. § 552(b) (“Any reasonably segregable portion of a
record shall be provided to any person requesting such record
after deletion of the portions which are exempt under this
subsection”). To withhold records, then, the agency must
establish that an exemption applies and, for mixed requests,
must still disclose “all reasonably segregable, nonexempt
portions of the requested record(s).” Assassination Archives
& Research Ctr. v. CIA, 334 F.3d 55, 57–58 (D.C. Cir. 2003).

     The IRS invokes exemption 3 of FOIA, which allows an
agency to withhold records “specifically exempted from
disclosure by statute” if the statute meets certain criteria. 5
U.S.C. § 552(b)(3). Section 6103(a) of the IRC is an
exemption 3 provision. Tax Analysts v. IRS, 117 F.3d 607,
611 (D.C. Cir. 1997) (“That § 6103 is the sort of nondisclosure
statute contemplated by FOIA exemption 3 is beyond
                                     6
dispute.”).    It mandates that tax “[r]eturns and return
information shall be confidential” unless they fall into one of
thirteen tightly drawn categories of exceptions. 2 I.R.C.
§ 6103(a), (c)–(o). We have described the relationship
between section 6103(a) and FOIA as “entirely harmonious,”
concluding that tax returns and return information that
section 6103(a) bars from disclosure are exempt from FOIA.
Church of Scientology of California v. IRS, 792 F.2d 146, 149
(D.C. Cir. 1986). At the same time, the thirteen exceptions to
section 6103(a) allow the IRS to disclose certain tax records,
id., which records, in turn, are subject to FOIA.


     2
       Two exceptions are applicable here. As discussed above,
section 6103(k)(3) allows for limited disclosure of returns and return
information if the Joint Committee first approves of the disclosure
and if the IRS determines that disclosing the records to correct a
misstatement of fact will serve tax administration.             I.R.C.
§ 6103(k)(3). Section 6103(c) permits a third party to request
another’s tax return or tax information provided the taxpayer
consents. Id. § 6103(c). It provides:

           The Secretary may, subject to such requirements and
           conditions as he may prescribe by regulations,
           disclose the return of any taxpayer, or return
           information with respect to such taxpayer, to such
           person or persons as the taxpayer may designate in
           a request for or consent to such disclosure, or to any
           other person at the taxpayer’s request to the extent
           necessary to comply with a request for information
           or assistance made by the taxpayer to such other
           person. However, return information shall not be
           disclosed to such person or persons if the Secretary
           determines that such disclosure would seriously
           impair Federal tax administration.

     Id.
                                7
     The district court did not decide whether the IRS had met
its burden of establishing that President Trump’s tax
information is exempt from FOIA. Instead, it dismissed
EPIC’s FOIA claims for failure to exhaust administrative
remedies. Although we agree with the district court’s bottom-
line determination that EPIC is not entitled to relief, we take a
different path to get there. Skinner v. U.S. Dep’t of Justice &
Bureau of Prisons, 584 F.3d 1093, 1100 (D.C. Cir. 2009)
(“[T]his court can ‘affirm a correct decision even if on different
grounds than those assigned in the decision on review.’”
(quoting Razzoli v. Fed. Bureau of Prisons, 230 F.3d 371, 376
(D.C. Cir. 2000), overruled on other grounds, Davis v. U.S.
Sentencing Comm’n, 716 F.3d 660 (D.C. Cir. 2013))). As
explained infra, exhaustion does not bar review of EPIC’s
FOIA claims. Because EPIC requested only records that are
in fact exempt from FOIA, however, we affirm on the merits
the dismissal of the three FOIA claims.

              1. ADMINISTRATIVE EXHAUSTION

     The doctrine of administrative exhaustion applies to FOIA
and limits the availability of judicial review. Oglesby v. U.S.
Dep’t of Army, 920 F.2d 57, 61–62 (D.C. Cir. 1990). A FOIA
requester must complete the “statutory administrative appeal
process, allowing the agency to complete its disclosure process
before courts step in.” Id. at 65. “Although exhaustion of a
FOIA request ‘is not jurisdictional because the FOIA does not
unequivocally make it so,’ still ‘as a jurisprudential doctrine,
failure to exhaust precludes judicial review if the purposes of
exhaustion and the particular administrative scheme support
such a bar.’” Wilbur v. CIA, 355 F.3d 675, 677 (D.C. Cir.
2004) (per curiam) (citations omitted) (quoting Hidalgo v. FBI,
344 F.3d 1256, 1258–59 (D.C. Cir. 2003)).
                                   8
     This is not the ordinary exhaustion case in that the IRS
does not claim that EPIC neglected to file an administrative
appeal. Nor could it. EPIC appealed the denial of its FOIA
request by letter dated March 29, 2017. Instead, the IRS
argues that EPIC’s requests violated its “published rules.”
The IRS reads its regulations as requiring that a FOIA requester
establish his entitlement to records—in other words, establish
that the requested records are not exempt—before the IRS has
any processing duty. Because EPIC failed to supply either
President Trump’s consent or the Joint Committee’s approval,
the IRS contends that EPIC did not establish its “entitlement”
to the requested records, a violation, by its lights, of 26 C.F.R
§ 601.702(c)(4)(i)(E) 3 or 26 C.F.R § 601.702(c)(5)(iii)(C). 4
That violation, according to the IRS, left EPIC’s administrative
remedies unexhausted.

     As a starting point, we believe the IRS misunderstands its
FOIA disclosure obligations. FOIA unambiguously places on
an agency the burden of establishing that records are exempt.
5 U.S.C. § 552(a)(4)(B); Assassination Archives & Research
Ctr., 334 F.3d at 57–58. To withhold records, then, the IRS
must establish that a requester seeks “returns” or “return

     3
        Section 601.702(c)(4)(i)(E) states: “The initial request for
records must . . . [i]n the case of a request for records the disclosure
of which is limited by statute or regulations (as, for example, the
Privacy Act of 1974 (5 U.S.C. 552a) or section 6103 and the
regulations thereunder), establish the identity and the right of the
person making the request to the disclosure of the records in
accordance with paragraph (c)(5)(iii) of this section.”
     4
        Section 601.702(c)(5)(iii)(C) provides, in relevant part, that
“[i]n the case of an attorney-in-fact, or other person requesting
records on behalf of or pertaining to other persons, the requester shall
furnish a properly executed power of attorney, Privacy Act consent,
or tax information authorization, as appropriate.”
                                 9
information” subject to the section 6103(a) bar on disclosure.
The IRS maintains that its “published rules,” however, shift
that burden to the FOIA requester.                         See 26
C.F.R. § 601.702(c)(4)(i)(E), (c)(5)(iii)(C). Granted, FOIA
allows an agency to establish “published rules” governing “the
time, place, fees (if any), and procedures to be followed” in
making a FOIA request. See 5 U.S.C. § 552(a)(3)(A). But
the IRS’s above-quoted rules do not speak to these purposes;
instead they address a requester’s substantive right to records.
And FOIA specifically places on the agency the burden of
establishing that its records are exempt. Id. § 552(a)(4)(B).
Neither an agency’s “published rules” nor its regulations can
modify the Congress’s clear command. Chevron, U.S.A., Inc.
v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 842–43 (1984)
(“If the intent of Congress is clear, that is the end of the matter;
for the court, as well as the agency, must give effect to the
unambiguously expressed intent of Congress.”). Thus, the
IRS cannot disregard the plain statutory text and apply its
regulations in a way that forces a requester—like EPIC—to
establish that records are not subject to section 6103(a)’s
disclosure bar.

      Even assuming that EPIC’s failure to meet the IRS’s
above-quoted rules counts as a failure to exhaust, exhaustion
would not apply here. See Wilbur, 355 F.3d at 677 (FOIA’s
exhaustion bar inapplicable to requester who filed untimely
administrative appeal but agency nonetheless considered
appeal). Exhaustion applies only if its underlying purposes
“support such a bar.” Id. (quoting Hidalgo, 344 F.3d at 1258–
59)).     The purposes of exhaustion include “preventing
premature interference with agency processes, . . . afford[ing]
the parties and the courts the benefit of [the agency’s]
experience and expertise, . . . [and] compil[ing] a record which
is adequate for judicial review.” Hidalgo, 344 F.3d at 1259
(all but fifth alteration in original) (quoting Ryan v. Bentsen, 12
                              10
F.3d 245, 247 (D.C. Cir. 1993)); see also Harry T. Edwards et
al., Federal Standards of Review 145 (2d ed. 2013) (discussing
purposes of non-jurisdictional exhaustion).

     None of the purposes of exhaustion supports barring
judicial review of EPIC’s claims. The IRS denied EPIC’s
initial FOIA request, notifying EPIC that its request was closed
“as incomplete.” EPIC faxed the IRS a letter “constitut[ing]
an appeal and renewed request for disclosure of President
Donald J. Trump’s tax returns.” The letter fully explained the
basis of EPIC’s disagreement with the IRS’s initial
determination. In response, the IRS again rejected EPIC’s
arguments and notified it that “any future requests regarding
this subject matter will not be processed.” The IRS’s response
manifests that the administrative process had run its course.
EPIC gave the IRS the opportunity to reconsider its position
and bring its expertise to bear. Cf. Oglesby, 920 F.2d at 64
(“Allowing a FOIA requester to proceed immediately to court
to challenge an agency’s initial response would cut off the
agency’s power to correct or rethink initial misjudgments or
errors.”). Its letter explained that section 6103(k)(3) provides
EPIC’s entitlement to records, obviating any need for President
Trump’s consent. The letter also set forth detailed allegations
about President Trump’s misstatements of fact, asserting that
“the IRS must exercise its power under § 6103(k)(3).” In
short, EPIC followed the administrative appeal process to the
limited extent the IRS allowed and was repeatedly met with a
closed door. Accordingly, we conclude that exhaustion does
not bar review of EPIC’s FOIA claims. Accord Hull v. IRS,
U.S. Dep’t of Treasury, 656 F.3d 1174, 1179–83 (10th Cir.
2011) (declining to apply exhaustion where IRS determined
FOIA requester violated its published rules and rejected
administrative appeal).
                               11
                       2. THE MERITS

    The IRS urges us to affirm the district court’s dismissal on
the alternative ground that counts one through three of the
complaint fail to state a claim upon which relief can be granted.
See Fed R. Civ. P. 12(b)(6). In particular, the IRS argues that
EPIC’s requests seek only those records that are exempt from
FOIA and thus EPIC’s FOIA claims fail.

     To survive dismissal, a plaintiff must “plead ‘enough facts
to state a claim to relief that is plausible on its face’ and to
nudge his claims ‘across the line from conceivable to
plausible.’” Abbas v. Foreign Policy Grp., LLC, 783 F.3d
1328, 1338 (D.C. Cir. 2015) (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007)). In evaluating the IRS’s
argument, we accept as true all factual allegations in EPIC’s
complaint. Kassem v. Washington Hosp. Ctr., 513 F.3d 251,
253 (D.C. Cir. 2008). A successful FOIA claim has three
elements. The requester must establish (or, at this stage,
plausibly allege) that the agency has (1) improperly (2)
withheld (3) agency records. Kissinger v. Reporters Comm.
for Freedom of the Press, 445 U.S. 136, 150 (1980). The
second and third elements are not in dispute. President
Trump’s tax returns and return information are “agency
records.” See generally Forsham v. Harris, 445 U.S. 169,
179–87 (1980) (discussing the definition of “agency records”).
And the IRS withheld them. EPIC’s success, then, turns on
whether the IRS’s withholding of those records is in error.

     The IRS asserts the records EPIC requests are, in their
entirety, exempt from disclosure. As noted earlier, section
6103(a) of the IRC is an exemption 3 provision and records
falling within its confidentiality mandate are exempt from
FOIA. See Tax Analysts, 117 F.3d at 611. But section
6103(a) is limited in scope. Not all IRS records constitute tax
                                 12
returns or return information. E.g., id. at 616 (legal analysis
included in IRS Field Service Advice Memoranda does not
constitute “return information”). And some records that do
constitute tax returns or return information can fall within
exceptions to section 6103(a).         E.g., I.R.C. § 6103(c)
(requester may obtain third party’s tax records if third party
consents); see also id. § 6103(d)–(o).

     In challenging the IRS’s denial decisions as erroneous,
EPIC offers two theories. First, notwithstanding the IRS’s
categorical non-disclosure, some of the requested information
(although EPIC never specifies which portions) allegedly does
not qualify as “returns” or “return information,” id. § 6103(a),
and thus the IRS violated its duty to segregate and disclose any
non-exempt records, see Assassination Archives & Research
Ctr., 334 F.3d at 57–58. Second, the requested information
allegedly falls under an exception to the section 6103(a)
disclosure bar and therefore the IRS wrongfully withheld non-
exempt documents. Neither of EPIC’s theories works.

        A.   SEGREGATION OF NON-EXEMPT RECORDS

     We start with its first theory. Section 6103(a) bars the
disclosure of tax “[r]eturns and return information.” I.R.C.
§ 6103(a). 5 The first category, “returns,” is defined in section

    5
        I.R.C. § 6103(a) provides:

        Returns and return information shall be confidential,
        and except as authorized by this title—

        (1) no officer or employee of the United States,

        (2) no officer or employee of any State, any local
        law enforcement agency receiving information
        under subsection (i)(1)(C) or (7)(A), any local child
                                  13
6103(b)(1). 6 The second category, “return information,”
includes (among other things): “a taxpayer’s identity, the
nature, source, or amount of his income, [and] . . . whether the
taxpayer’s return was, is being, or will be examined or subject
to other investigation or processing.” Id. § 6103(b)(2)(A). In
its request, as noted earlier, EPIC “sought Donald J. Trump’s

        support enforcement agency, or any local agency
        administering a program listed in subsection
        (l)(7)(D) who has or had access to returns or return
        information under this section or section 6104(c),
        and

        (3) no other person (or officer or employee thereof)
        who has or had access to returns or return
        information under subsection (e)(1)(D)(iii),
        subsection (k)(10), paragraph (6), (10), (12), (16),
        (19), (20), or (21) of subsection (l), paragraph (2) or
        (4)(B) of subsection (m), or subsection (n),

        shall disclose any return or return information
        obtained by him in any manner in connection with
        his service as such an officer or an employee or
        otherwise or under the provisions of this section.
        For purposes of this subsection, the term “officer or
        employee” includes a former officer or employee.
    6
        I.R.C. § 6103(b)(1) provides:

        The term “return” means any tax or information
        return, declaration of estimated tax, or claim for
        refund required by, or provided for or permitted
        under, the provisions of this title which is filed with
        the Secretary by, on behalf of, or with respect to any
        person, and any amendment or supplement thereto,
        including supporting schedules, attachments, or lists
        which are supplemental to, or part of, the return so
        filed.
                               14
tax returns for tax years 2010 forward and any other indications
of financial relations with the Russian government or Russian
businesses.” The first half of the request seeks tax returns and
thus is plainly covered by section 6103(a)’s bar.

     But what about EPIC’s request for “any other indications
of financial relations” with Russian entities? IRS records
containing the described information could reveal “return
information,” including the “nature” and “source” of President
Trump’s income. Id. § 6103(b)(2)(A). As the IRS correctly
points out, “EPIC has framed its FOIA request in such a way
that acknowledging the existence of any responsive documents
would itself violate section 6103 by disclosing whether the
President has filed income tax returns for the years in question;
whether the President has Russian income, assets, expenses,
etc.; and/or whether the IRS was, is, or may be investigating
the foregoing.” Because any response to EPIC’s requests
would reveal “[r]eturns [or] return information,” we agree with
the IRS that section 6103(a) prevented the IRS from complying
with the requests unless an exception to the disclosure bar
applied. Id. § 6103(a).

             B.   SECTION 6103(K)(3) EXCEPTION

    As to the second theory—that President Trump’s tax
records fall within an exception to section 6103(a)’s disclosure
bar—EPIC identifies only one relevant exception, section
6103(k)(3). It provides:

       The Secretary may, but only following approval
       by the Joint Committee on Taxation, disclose
       such return information or any other
       information with respect to any specific
       taxpayer to the extent necessary for tax
       administration purposes to correct a
       misstatement of fact published or disclosed with
                                 15
        respect to such taxpayer’s return or any
        transaction of the taxpayer with the Internal
        Revenue Service.

Id. § 6103(k)(3) (emphasis added). The IRS letter denying
EPIC’s second FOIA request explained that section
“6103(k)(3) does not afford any rights to requesters under the
FOIA to the disclosure of tax returns or return information of
third parties.” EPIC disagrees, arguing that upon receiving its
FOIA request, the IRS had to determine whether to exercise its
section 6103(k)(3) discretion in favor of disclosure.

     Our interpretation of section 6103(k)(3) starts “with the
plain meaning of the text, ‘looking to the language itself, the
specific context in which that language is used, and the broader
context of the statute as a whole.’” Blackman v. D.C., 456
F.3d 167, 176 (D.C. Cir. 2006) (quoting United States v.
Barnes, 295 F.3d 1354, 1359 (D.C. Cir. 2002)). Section
6103(a) makes returns and return information confidential.
I.R.C. § 6103(a). Section 6103(k)(3) allows the IRS to
“disclose” the otherwise confidential tax information described
therein if certain preconditions are met. Id. § 6103(k)(3).
The preconditions include (1) the IRS’s determination that
“disclosure” to “correct a misstatement of fact” is necessary to
serve a “tax administration purpose[]” but only after obtaining
(2) the Joint Committee on Taxation’s approval. 7 Id. Unless
the two preconditions are met, section 6103(k)(3) provides no
exception from section 6103(a)’s disclosure bar.


    7
       EPIC also challenges as unconstitutional section 6103(k)(3)’s
requirement that the IRS seek Joint Committee approval. Because
we decide that EPIC has no right to records under section 6103(k)(3),
we need not decide whether (k)(3)’s approval clause passes
constitutional muster.
                                16
     The statute leaves undefined when the IRS must disclose
records under section 6103(k)(3) and to whom. It does not
speak to a request for disclosure, whether under FOIA or
otherwise. It instead grants the IRS discretion to disclose
certain information if the above-described preconditions are
met. Even if the preconditions are met, however, the IRS may
nonetheless choose not to disclose information. E.g., Anglers
Conservation Network v. Pritzker, 809 F.3d 664, 671 (D.C. Cir.
2016) (“may” generally grants discretion and does not create a
duty to act); Lopez v. Davis, 531 U.S. 230, 241 (2001) (“may”
is “permissive”). In other words, there is no IRS duty to
disclose information under section 6103(k)(3). See Ass’n of
Retired R.R. Workers, Inc. v. U.S. R.R. Ret. Bd., 830 F.2d 331,
335–36 (D.C. Cir. 1987). But the disclosure authority is
narrower still. Section 6103(k)(3) instructs the IRS to disclose
information only “to the extent necessary for tax administration
purposes.” I.R.C. § 6103(k)(3). Moreover, the IRS in its
discretion can disclose only the information necessary to
correct a misstatement of fact that was “published or disclosed”
regarding a taxpayer’s tax “return” or other “transaction with
the” IRS. 8 Id.


    8
       Our interpretation fits with what little we know about the
Congress’ purpose in enacting section 6103(k)(3). It created the
(k)(3) exception as part of the Tax Reform Act of 1976, Pub. L. No.
94-455, § 1202(a)(1), 90 Stat. 1520, 1667–85. It placed the (k)(3)
exception in the same statutory subsection as other exceptions that
“allow the disclosure of tax information for miscellaneous
administrative and other purposes.” H.R. Rep No. 94-1515, at 480
(1976) (Conf. Rep.), as reprinted in 1976 U.S.C.C.A.N. 4117, 4184–
85. While the Tax Reform Act of 1976 was pending, the IRS
Commissioner testified to the House Ways and Means Committee
about the importance of section 6103(k)(3): “It is extremely
important to Federal tax administration that [the] IRS be given
discretionary authority to make limited disclosures necessary to
                                 17
     There is scant history of the IRS’s use of
section 6103(k)(3). The IRC requires the IRS to provide the
Joint Committee on Taxation an annual report listing (inter
alia) “requests for disclosure of returns and return information”
and “instances in which returns and return information were
disclosed pursuant to such requests or otherwise.” Id.
§ 6103(p)(3)(C). In its 2000 report, the IRS listed “[o]ther
[d]isclosures” under section 6103(k)(3) as having been made
“to/for . . . federal agencies.” IRS, Disclosure Report for
Public Inspection Pursuant to Internal Revenue Code Section
6103(p)(3)(C) for Calendar Year 2000 3 (2001), available at
https://www.jct.gov/publications.html?func=startdown&id=2
008. In addition, the Internal Revenue Manual includes
provisions related to section 6103(k)(3). Internal Revenue
Manual § 11.3.11.3 (9-21-2015). The provisions make clear
that the (k)(3) disclosure process begins when “field personnel
become aware of any situation where a misstatement may
warrant correction by the IRS.” Id. The Manual describes
the use of section 6103(k)(3) as “rare” and necessary only if
“the misstatement will have a significant impact on tax
administration.” Id. (emphasis added). Other than the 2000
“disclosure,” the record before us manifests no history of
disclosures involving the exception and not one case in which
a FOIA litigant sued the IRS for failing to disclose records
under it. Indeed, the record before us is silent regarding
whether the Joint Committee has ever given its (k)(3) approval

protect itself and the tax system against unwarranted public attacks
on its integrity and fairness in administering the tax laws.”
Confidentiality of Tax Return Information: Hearing Before the H.
Comm. on Ways & Means, 94th Cong. 23 (1976) (statement of
Donald C. Alexander, IRS Comm’r). Consistent with this history,
we read section 6103(k)(3) as an administrative provision that grants
the IRS—with the Joint Committee’s approval—discretion to make
limited disclosures under limited circumstances.               Those
circumstances—at least up to now—do not include a FOIA request.
                                  18
to the IRS. Section 6103(k)(3) is, as the district court aptly put
it, a “rara avis.”

     IRC provisions in pari materia with section 6103(k)(3)
also manifest that, when the Congress intended to allow for
public disclosure of IRS records under the exceptions to the
section 6103(a) disclosure bar, it knew how to do so. For
example, one exception requires the IRS to disclose or permit
inspection of a third party’s tax returns if certain individuals
file a written request. See, e.g., I.R.C. § 6103(e)(1)(E) (“The
return of a[n] [estate] shall, upon written request, be open to
inspection or disclosure to . . . the administrator, executor, or
trustee of such estate, and any heir at law, next of kin, or
beneficiary under the will, of the decedent, but only if the
Secretary finds that such heir at law, next of kin, or beneficiary
has a material interest which will be affected by information
contained therein . . . .”).     Section 6103 includes thirteen
categories of exceptions to the disclosure bar. See id.
§ 6103(c)–(o). Within those exceptions, there are numerous
circumstances in which section 6103 authorizes the IRS to
disclose a return or return information “upon written request”
from certain government officials or private parties. See, e.g.,
id. § 6103(d)(1), (e)(1), (e)(3), (e)(4), (e)(5), (f)(1), (f)(2),
(f)(3), (g)(1), (g)(2), (i)(8), (j)(3), (j)(6), (l)(2), (l)(3), (l)(6),
(l)(8)(A), (l)(12)(A), (l)(13)(A). In light of these subsections, 9
we presume that the Congress’s omission of any public right to
“request” disclosure under section 6103(k)(3) is intentional.
Cf. Mount Royal Joint Venture v. Kempthorne, 477 F.3d 745,
755 (D.C. Cir. 2007) (“[E]xpressio unius est exclusio alterius

     9
       One exception does allow the public to inspect certain return
information. I.R.C. § 6103(k)(1) (“Return information shall be
disclosed to members of the general public to the extent necessary to
permit inspection of any accepted offer-in-compromise”); see also
id. § 6104 (allowing public inspection of limited records related to
certain tax exempt organizations and trusts).
                              19
[means] the mention of one thing implies the exclusion of
another thing.”). However the other section 6103 exceptions
work with FOIA, the (k)(3) exception may be sui generis in
that it affords a FOIA requester no disclosure right. EPIC has
therefore failed to state a FOIA claim upon which relief can be
granted and we affirm the district court’s dismissal of counts
one through three of the complaint.

                      B. APA CLAIMS

     We next turn to the dismissal of EPIC’s APA claims. The
APA authorizes a reviewing court to set aside final agency
action “found to be . . . arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with law.” 5 U.S.C.
§ 706(2)(A). It also allows the court to compel agency action
“unlawfully withheld or unreasonably delayed.” Id. § 706(1).
EPIC advances two APA claims. Count four alleges that the
IRS unlawfully closed EPIC’s FOIA request and count five
alleges that the IRS wrongfully withheld agency action by
failing to seek approval of the Joint Committee on Taxation as
required by section 6103(k)(3).

              1. UNLAWFUL AGENCY ACTION

     The APA provides a cause of action only if “there is no
other adequate remedy in a court.” 5 U.S.C. § 704. “[T]he
alternative remedy need not provide relief identical to relief
under the APA, so long as it offers relief of the ‘same genre.’”
Garcia v. Vilsack, 563 F.3d 519, 522 (D.C. Cir. 2009) (quoting
El Rio Santa Cruz Neighborhood Health Ctr. v. U.S. Dep’t of
Health & Human Servs., 396 F.3d 1265, 1272 (D.C. Cir.
2005)). Applying the “same genre” standard, we have
expressed “little doubt that FOIA offers an ‘adequate remedy’
within the meaning of section 704.”                 Citizens for
Responsibility & Ethics in Washington v. U.S. Dep’t of Justice,
                               20
846 F.3d 1235, 1245 (D.C. Cir. 2017).          FOIA offers an
adequate remedy here.

     Count four challenges the IRS’s “closure” of EPIC’s FOIA
requests. EPIC’s complaint seeks several forms of relief,
including an order requiring the IRS to process the FOIA
requests and to disclose all nonexempt records. It does not
specify which relief relates to the APA counts and which
relates to the three FOIA counts. No matter. FOIA
empowers a reviewing court to “enjoin the agency from
withholding agency records and to order the production of any
agency records improperly withheld from the complainant”—
the very relief EPIC seeks. 5 U.S.C. § 552(a)(4)(B). We
conclude, then, that the district court correctly dismissed count
four. Citizens for Responsibility & Ethics in Washington, 846
F.3d at 1246 (dismissing APA claim because FOIA provided
adequate remedy).

       2. UNLAWFULLY WITHHELD AGENCY ACTION

     EPIC’s count five fares no better, even assuming that
FOIA does not provide an adequate remedy for that claim.
The APA allows a reviewing court to compel agency action
“unlawfully withheld” under narrow circumstances. 5 U.S.C.
§ 706(1). An agency must have failed to perform a non-
discretionary duty to act. Norton v. S. Utah Wilderness All.,
542 U.S. 55, 64 (2004). “Thus, a claim under § 706(1) can
proceed only where a plaintiff asserts that an agency failed to
take a discrete agency action that it is required to take.” Id.
EPIC claims that the IRS unlawfully withheld agency action by
failing to seek approval from the Joint Committee for the
disclosure of President Trump’s tax information. But the IRS
has no duty to seek Joint Committee approval. As discussed
above, supra at 16, section 6103(k)(3) gives the IRS discretion
                                21
to disclose records but under no circumstances requires the IRS
to do so.

     Finally, EPIC argues that the Internal Revenue Manual
creates a non-discretionary duty. True enough, an agency can
create a non-discretionary duty by binding itself through a
regulation carrying the force of law. Cf. Norton, 542 U.S. at
65. The Internal Revenue Manual, however, does not do so.
See Marks v. Comm’r of Internal Revenue, 947 F.2d 983, 986
n.1 (D.C. Cir. 1991) (per curiam). “It is well-settled . . . that
the provisions of the [M]anual are directory rather than
mandatory, are not codified regulations, and clearly do not
have the force and effect of law.” 10 Id. A non-binding
document cannot impose on an agency an enforceable duty to
act. Cf. W. Org. of Res. Councils v. Zinke, 892 F.3d 1234,
1245 (D.C. Cir. 2018). Accordingly, we believe the district
court correctly dismissed count five.

    For the foregoing reasons, the judgment of the district
court is affirmed.

                                                       So ordered.




    10
        In any event, the Internal Revenue Manual provisions related
to section 6103(k)(3) provide IRS officials with ample discretion to
determine whether a misstatement “may warrant correction.”
Internal Revenue Manual § 11.3.11.3 (2015).